                  Case 1:19-cv-04968-PGG Document 5
                                                  3 Filed 05/30/19
                                                          05/29/19 Page 1 of 1


AO 440 (Rev. 0611 2) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                  for the
                                                   Southern District ofNew York       [3
MITSUI SUMITOMO INSURANCE COMPANY, LTD.,                            )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(.~)
                                                                    )
                                                                    )
                      v.
                                                                    )
                                                                            Civil Action No.     19-cv-4 968
       KINTETSU WORLD EXPRESS (U.S.A.) INC.                         )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(.~)                            )

                                                 SUMMONS IN A CIVIL ACTION

To· (D . d     t'        d dd    l KINTETSU WORLD EXPRESS (U.S.A.) INC.
   .    e1en an s name an a ress/ One Jericho Plaza
                                        #100
                                        Jericho, New York 11753




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
arc the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                NICOLETTI HORNIG & SWEENEY
                                Wall Street Plaza
                                88 Pine Street, 7th Floor
                                New York, New York 10005
                                Attention: James F. Sweeney, Esq.


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
              5/30/2019                                                             /s/ P. Canales
                                                                                           Signature of Clerk or Deputy Clerk
